Per Curiam:
1. Assignments of error in the general form of most of those in this case will not be .considered.
2. The question put to defendant, whether he ever paid plaintiff any more, was not open to the complaint iiow made, that it tended to prove set-off; but it was a proper question to draw out evidence of payment, which may properly be shown under the general issue. If the answer as given tended to prove set-off rather than payment, that was not ground of objection to the question; and the exception to the ruling admitting the question will, not support an assignment of error directed against the effect of the answer as evidence. The question being proper, the ruling admitting it was proper; and any objection to the answer as going beyond what the question called for, cannot be raised upon an exception to the correct ruling admitting the question; and, therefore, the real ground of complaint here sought to be urged is not supported by any exception.
Judgment affirmed.